Mag-ie, Chief Justice
(dissenting). I am constrained to vote to reverse the judgment in this cause, upon the ground that there was no evidence before the judge who tried the issue of fact without a jury, justifying his finding in favor of the defendant in error.
Defendant in error claimed possession of land as devisee of Edward E. Hill, deceased.
Plaintiff was the widow of said deceased, and the disputed land was his “mansion-house” within the accepted meaning of our Dower act.
Dower had not been assigned to her.
The provisions of section 16 of the Dower act were not applicable, because no lands were devised by the.will to the widow.
But there were provisions in the will which it expressly declared were to be in lieu of dower.
The contention at the trial was that plaintiff in error had accepted those provisions and thereby elected to take them instead of her dower. An election to accept the provisions of a will expressly made as in lieu of dower will doubtless operate to deprive the widow of her right to dower.
Whether evidence of such an election is admissible in an action at law to defeat the possession of a widow acquired by *448the death of the husband in lands of which he died seized, was a question not raised or argued in this case.
Admitting that such evidence might be properly used lo defeat a title by dower in an action at law, it should be sufficient to establish an election between the two inconsistent rights, viz., that under the will and that by dower.
Election may be established by proof that a choice was expressly made and declared or by proof of acts from which a choice may be inferred. But to justify such an inference it must appear that the acts relied on were done with a knowledge of the right to elect and under circumstances indicative of an intelligent choice. Young v. Young, 6 Dick. Ch. Rep. 491, and cases cited.
There was no proof of any express election on the part of plaintiff in error.
In my judgment, there was no proof from which election could be inferred. It was not made to appear that the widow knew of the will of her husband or that it contained provisions in her favor which were declared to be in lieu of her dower. In the absence of such knowledge no act of the widow could indicate election.
Assuming her to have been charged with some knowledge of her husband’s will, the only acts done by her fail to show any intelligent choice on her part. She took certain goods belonging to deceased ■ but it appears she selected them from the household goods, as the statute permitted her to do, for the benefit of the family, and it does not appear that the value of them exceeded the amount limited by that statute. This was an act not under, but in opposition, to the will. She received money paid to her by defendant in error with no statement or explanation by him except that it was “for rent.” It was not made to appear that she knew that the money was rent of the deceased’s real estate collected by defendant in error under the authority of the will.
I think- the trial judge drew inferences which were unwarranted by the evidence.
*449For affirmance — Collins, Dixon, Garrison, Lippincott, Ludlow, Van Syckel, Adams, Bogert, Hendrickson, Nixon, Vredenburgh. 11.
For reversal — The Chancellor. Chief Justice, Depue. 3.